Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments

This action is in response to amendment filed on 7/25/2022, which has been entered.

Claims 1-21 are still pending.

Note:  In preparing next response Applicant is advised to indicate where in the specification can support be found should claims be amended to include new limitations.  Please also indicate whether paragraph numbers are those of the specification as originally filed or of the published application.

In view of Applicant’s amendment, the objections to claims 7 and 15 have been withdrawn.

Applicant’s arguments, see page 10 of the amendment filed 7/25/2022, with respect to the rejections of claims 1-21 under35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Pratt et al. (US 6,154,561).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al. (US 6,154,561), Chen et al. (“Automatic TFT-LCD mura defect inspection using discrete cosine transform-based background filtering and ‘just noticeable difference’ quantification strategies,” Measurement Science and Technology, Vol. 19, No. 1; 2007) and Moertelmaier et al. (US 2019/0362481).

Regarding claim 1, Pratt discloses:
receiving an original image of the display;
segmenting the original image into a plurality of region of interest (ROI) patches;
[Figs. 5A, 6; col. 10, lines 11-12 (“FIG. 5a illustrates a block diagram of a Mura detection architecture”) 29-30 (“…an image of a substrate to be inspected is initially acquired, step 800”) and 42-44 (“… determines regions of interest 630 from the image…step 810”)]

	Pratt does not expressly discloses the following, which are taught by Chen and Moertelmaier:
filtering out a predetermined range of spatial frequency components from the ROI patches to generate a plurality of filtered ROI patches;
[Chen: Figs. 2, 6-8 and Section 3.2; Section 3.3, the 1st paragraph (“Since the frequency characteristics of mura defects are obviously different from those of the background image, the background image can be effectively separated from the images using the DCT…The proposed filter is expressed as follows: Chv(u,v) = …where C(u,v) is the coefficient of DCT and Chv(u,v) is the proposed filter”); the 4th paragraph (“…the proposed filter strategy was modified to select an adequate cut-off frequency along the u and V directions, as shown in figure 8”).  Note that Pratt discloses processing ROIs and that the predetermined range to be filtered out is {(u,v)| u ≠0 and v ≠0; or u = 0 and v > Fv; or v = 0 and u > Fh}, per equation 6 and Fig. 8 (showing the cutoff frequencies Fv and Fh)]
identifying a mura defect from the display according to the filtered ROI patches and a plurality of predetermined mura patterns
[Moertelmaier: Figs. 2A, 2B, 8 and paragraphs 37 (“The detected local mura defects include at least one structured pattern of corresponding defined geometric shapes.. filtering…include extracting relevant spatial frequencies corresponding to length scales…of the local mura defects to provide a first filtered image, and then convoluting the first filtered image with a set of defect pattern specific templates corresponding to the defined geometric shapes”), 43 (“…FIG. 8, the convoluted image 801 shows convolution using templates corresponding to ring mura defects, such as illustrative ring template 811. The convoluted image 802 shows convolution using templates corresponding to spot mura defects, such as illustrative spot template 812”).  Note that the applied teaching is to match (by convolving) a local defect with predetermined defect pattern-specific templates]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Pratt with the teachings of Chen and Moertelmaier as set forth above.  The reasons for doing so at least would have been to be able to approximately reconstruct the background of the original image separated from mura defects, as Chen indicated in the first paragraph of Section 3.3; as well to be able to classify and quantify defect types, as Moertelmaier indicated in lines 17-19 of paragraph 4.

Regarding claim 2, the combined invention of Pratt, Chen and Moertelmaier further discloses:
transforming the ROI patches from a spatial domain into a spatial frequency domain to generate a plurality of transformed ROI patches;
filtering out the predetermined range of the spatial frequency components from the transformed ROI patches to generate a plurality of filtered-transformed ROI patches;
inverse-transforming the filtered-transformed ROI patches from the spatial frequency domain to the spatial domain to generate the filtered ROI patches
[Chen: Figs. 2, 6 and sections 3.2-3.3]

Regarding claim 21, the combined invention of Pratt, Chen and Moertelmaier further discloses a memory circuit and a processing circuit [Moertelmaier: Fig. 1] configured to:
receive an original image of a display;
segment the original image into a plurality of region of interest (ROI) patches;
filter out a predetermined range of spatial frequency components from the ROI patches to generate a plurality of filtered ROI patches;
identify a mura defect from the display according to the filtered ROI patches and the predetermined mura patterns
[Per the analysis of claim 1 above]

>>><<<
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al., Chen et al. and Moertelmaier et al. as applied to claims 1, 2 and 21 above, and further in view of Oh et al. (“The Defect Detection Using Human Visual System and Wavelet Transform in TFT-LCD Image,” Frontiers in the Convergence of Bioscience and Information Technologies; Date of Conference: 11-13 Oct. 2007).

Regarding claim 3, the combined invention of Pratt, Chen and Moertelmaier discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Oh:
filtering out the predetermined range of the spatial frequency components from the ROI patches according to a contrast sensitivity function
[Fig. 5 and Sections 2.2 (“The HVS has different frequency sensitivity, which is mathematically represented as CSF…The HVS can more easily detect the difference variation at low frequency than at high frequency…The HVS has the best sensitivity around 8[cycles/degree]. Above 40[cycles/degree], its value becomes negligible”)]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention of Pratt, Chen and Moertelmaier with the teaching of Oh as set forth above.  The reasons for doing so at least would have been that the HVS (human vision system) can more easily detect the difference variation at low frequency and above 40[cycles/degree], its value becomes negligible, as Oh indicated in Sect. 2.2 (and as a result only low-frequencies need to be filtered out)

Regarding claims 4 and 5, the combined invention of Pratt, Chen, Moertelmaier and Oh discloses all limitations of their respective parent claims 3 and 1 and Oh further discloses:
(Claim 4) wherein the contrast sensitivity function is associated with a human's visual perception
(Claim 5) wherein the predetermined range of the spatial frequency components comprises a range corresponding to a human's low visual perception.
[Oh: Fig. 5 and Sections 2.2 (“The HVS has different frequency sensitivity, which is mathematically represented as CSF…The HVS can more easily detect the difference variation at low frequency than at high frequency…The HVS has the best sensitivity around 8[cycles/degree]. Above 40[cycles/degree], its value becomes negligible”).  Note that with the characteristics of HVS disclosed above  it would have been obvious to filtered out low-frequencies)]

>>><<<
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al., Chen et al. and Moertelmaier et al. as applied to claims 1, 2 and 21 above, and further in view of Kisilev et al. (US 2006/0158703).

Regarding claim 15, the combined invention of Pratt, Chen and Moertelmaier discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Kisilev:
segmenting the original image with a plurality of different sizes to respectively generate the ROI patches, wherein each of the sizes is associated with a different view angle
[Figs. 1-3 and paragraphs 26 (“…to avoid false alarms caused by spatial misalignments around the block boundaries, some embodiments include computing the local measure based on blocks of various size and shift covering a given region.”), 46 (“…breaking each detail map into blocks 312 of two or more sizes and processing 314 the blocks of the different sizes independent of the other blocks”)]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention of Pratt, Chen and Moertelmaier with the teaching of Kisilev as set forth above.  The reasons for doing so at least would have been to avoid finding small defect that may not actually exist, as Kisilev indicates in paragraph 23.

>>><<<
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pratt et al., Chen et al. and Moertelmaier et al. as applied to claims 1, 2 and 21 above, and further in view of Wang et al. (US 2008/0036703).

Regarding claim 18, the combined invention of Pratt, Chen and Moertelmaier discloses all limitations of its parent claim 1 but not expressly the following, which is taught by Wang:
wherein the display is an OLED display
[Paragraph 4 (“OLED displays require no backlight, and are therefore optimum for thin formation, with no limitation of viewing angle. Thus, OLED displays have become popular substitutes for cathode ray tube (CRT) and liquid crystal display (LCD) devices”)]

Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the combined invention with the teaching of Wang as set forth above.  The reasons for doing so at least would have been that OLED displays require no backlight, and are therefore optimum for thin formation, with no limitation of viewing angle, as Wang indicates in paragraph 4.

>>><<<
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Pratt et al. (US 6,154,561), Chen et al. (“Automatic TFT-LCD mura defect inspection using discrete cosine transform-based background filtering and ‘just noticeable difference’ quantification strategies,” Measurement Science and Technology, Vol. 19, No. 1; 2007) and Oh et al. (“The Defect Detection Using Human Visual System and Wavelet Transform in TFT-LCD Image,” Frontiers in the Convergence of Bioscience and Information Technologies; Date of Conference: 11-13 Oct. 2007).

Regarding claim 19, Pratt discloses:
receiving an original image of the display;
segmenting the original image into a plurality of region of interest (ROI) patches;
[Figs. 5A, 6; col. 10, lines 11-12 (“FIG. 5a illustrates a block diagram of a Mura detection architecture”) 29-30 (“…an image of a substrate to be inspected is initially acquired, step 800”) and 42-44 (“… determines regions of interest 630 from the image…step 810”)]

	Pratt does not expressly discloses the following, which are taught by Chen and Oh:
filtering out a predetermined range of spatial frequency components from the ROI patches to generate a plurality of filtered ROI patches (according to a human visual perception);
[Chen: Figs. 2, 6-8 and Section 3.2; Section 3.3, the 1st paragraph (“Since the frequency characteristics of mura defects are obviously different from those of the background image, the background image can be effectively separated from the images using the DCT…The proposed filter is expressed as follows: Chv(u,v) = …where C(u,v) is the coefficient of DCT and Chv(u,v) is the proposed filter”); the 4th paragraph (“…the proposed filter strategy was modified to select an adequate cut-off frequency along the u and V directions, as shown in figure 8”).  Note that Pratt discloses processing ROIs and that the predetermined range to be filtered out is {(u,v)| u ≠0 and v ≠0; or u = 0 and v > Fv; or v = 0 and u > Fh}, per equation 6 and Fig. 8 (showing the cutoff frequencies Fv and Fh).  Note: “ the limitation “according to a human visual perception” is taught by Oh, see the analysis below]
(that what is filtered out is) a predetermined range and is according to a human visual perception
[Oh: Fig. 5 and Sections 2.2 (“The HVS has different frequency sensitivity, which is mathematically represented as CSF…The HVS can more easily detect the difference variation at low frequency than at high frequency…The HVS has the best sensitivity around 8[cycles/degree]. Above 40[cycles/degree], its value becomes negligible”)]

	Prior to the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify Zhu with the teachings of Oh as set forth above.  The reasons for doing so at least would have been to be able to approximately reconstruct the background of the original image separated from mura defects, as Chen indicated in the first paragraph of Section 3.3; as well that the HVS (human vision system) can more easily detect the difference variation at low frequency and above 40[cycles/degree], its value becomes negligible, as Oh indicated in Sect. 2.2 (and as a result only low-frequencies need to be filtered out).

Regarding claim 20, Oh further discloses:
wherein the predetermined range of the spatial frequency components comprises a range corresponding to a human's low visual perception
[Fig. 5 and Sections 2.2 (“The HVS has different frequency sensitivity, which is mathematically represented as CSF…The HVS can more easily detect the difference variation at low frequency than at high frequency…The HVS has the best sensitivity around 8[cycles/degree]. Above 40[cycles/degree], its value becomes negligible”)]

Allowable Subject Matter

Claims 6-14, 16 and 17 are objected to as being dependent upon a rejected base claim.

Claims 6 and 16 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Respective dependent claims 7-14; and 17 would also be allowed should claims 6 and 16 be so amended.

The following is a statement of reasons for the indication of allowable subject matter: closest art of record, alone or in combination, does not disclose, teach or fairly suggest at least the following common elements of claims 6 and 16:
wherein each of the predetermined mura patterns corresponds to a visibility threshold,
for each of the filtered ROI patches, determining one of the visibility thresholds corresponding to the predetermined mura patterns to be a matched visibility threshold of the filtered ROI patch by performing similarity comparison based on the filtered ROI patch and the predetermined mura patterns;
identifying the mura defect from the display according to the filtered ROI patches and the matched visibility thresholds of all the filtered ROI patches

For example, closest art of record:
Moertelmaier et al. (US 2019/0362481) discloses convolving the filtered image with various mura defect pattern templates to identify/classify mura defects.  See, for example, Figs. 2A, 2B, 8 and paragraphs 37 (“The detected local mura defects include at least one structured pattern of corresponding defined geometric shapes.. filtering…include extracting relevant spatial frequencies corresponding to length scales…of the local mura defects to provide a first filtered image, and then convoluting the first filtered image with a set of defect pattern specific templates corresponding to the defined geometric shapes”), 43 (“…FIG. 8, the convoluted image 801 shows convolution using templates corresponding to ring mura defects, such as illustrative ring template 811. The convoluted image 802 shows convolution using templates corresponding to spot mura defects, such as illustrative spot template 812”).
Cohen et al. US (2014/0169451) discloses using Gabor patches that can be used to determine the detection threshold of distortion or of the signal in the study of human visual system.  See, for example, paragraph 14 (“To study HVS…Gabor patches, can be used to determine the detection threshold of distortion or of the signal…results are related to Just-Noticeable-Distortion (JND)…as long as the distortion or signal level is below JND, it should not be perceived by the HVS”).

However, neither discloses nor suggests using predetermined mura patterns each corresponding to a visibility threshold to determine visibility thresholds that are subsequently used in identifying the mura defect from a display. 

Conclusion and Contact Information

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Uttwani et al. (“Detection of Physical Defects in Full Color Passive-Matrix OLED Display by Image Driving Techniques,” J. Display Technology, 8(3):154-161 (2012))
Liu et al. (US 2020/0251063)—[Figs. 1, 2 and paragraph 39 (“…in FIG. 2, each display region may be divided into twelve detection blocks 12…each…may has a same or different size”), 60 (“…in FIG. 2, the display panel 11 is divided into…a left half screen and a right half screen;…the right half screen…detection blocks of A1-A3, B1-B3, C1-C3, and D1-D3; and…the right half screen…detection blocks of A4-A6, B4-B6, C4-C6, and D4-D6”)]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUBIN HUNG whose telephone number is (571)272-7451. The examiner can normally be reached M-F 7:30-16:00.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUBIN HUNG/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        October 3, 2022